 


110 HR 116 IH: Fallen Heroes Tax Fairness Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 116 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the income tax forgiveness for members of the Armed Forces who die as a result of wounds, disease, or injury incurred while serving in a combat zone to include forgiveness for the last taxable year ending before the wounds, disease, or injury are incurred. 
 
 
1.Short titleThis Act may be cited as the Fallen Heroes Tax Fairness Act of 2007. 
2.Expansion of income tax forgiveness for members of the armed forces who die as a result of wounds, disease, or injury incurred while serving in a combat zone 
(a)In generalParagraph (1) of section 692(a) of the Internal Revenue Code of 1986 (relating to income taxes of members of Armed Forces, astronauts, and victims of certain terrorist attacks on death) is amended to read as follows: 
 
(1)any tax imposed by this subtitle shall not apply with respect to— 
(A)the taxable year in which falls the date of his death, and 
(B)any prior taxable year which— 
(i)ends on or after the first day he so served in a combat zone, or 
(ii)ends before such first day and is the last taxable year ending before the taxable year in which the wounds, disease, or injury were incurred; and. 
(b)Effective dateThe amendment made by this section shall apply to the taxable years of individuals whose death occurs on or after September 11, 2001. 
(c)Waiver of limitationsIf refund or credit of any overpayment of tax resulting from the amendment made by this section is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this Act by the operation of any law or rule of law (including res judicata), such refund or credit may nevertheless be made or allowed if claim therefor is filed before the close of such period.  
 
